Appeal by the defendant from a judgment of the Supreme Court, Kings County (Fisher, J.), rendered September 5, 1989, convicting her of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the evidence adduced by the prosecution was legally insufficient to establish her guilt beyond a reasonable doubt. Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to support the verdict. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant argues that the testimony of the complaining witness was not credible. However, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88).
We have reviewed the remaining contentions raised by the defendant in her supplemental pro se brief and find them to be either unpreserved for appellate review or without merit. Mangano, P. J., Kunzeman, Miller and Copertino, JJ., concur.